Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 11, 2019

                                    No. 04-18-00396-CV

                         TEXAS ARMORING CORPORATION,
                                   Appellant

                                              v.

                                     Tinyan OKUNBO,
                                         Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18380
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER

       Amy L. Hinds’ notification of late reporter’s record is hereby GRANTED. Time is
extended to January 18, 2019.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court